OPINION — AG — SITUATION: "WE HAVE HAD THE MATTER BROUGHT TO OUR ATTENTION THAT THE CITY OF SALLISAW IS FURNISHING APPROXIMATELY 28 FAMILIES UNFILTERED AND UNPURIFIED WATER, WHO LIVE BETWEEN THE FILTERING PLANT AND PUMPING STATION OF SALLISAW CREEK. THIS COVERS A DISTANCE OF APPROX. 4.5 MILES AND THE CITY OF SALLISAW IS NOT ABLE TO RUN A LINE THIS 4.5 MILES." QUESTION: DOES THIS CITY'S ACTS CONSTITUTE A VIOLATION OF ANY LAWS OF THIS STATE AND WHETHER THIS OFFICE HAS RENDERED PREVIOUS OPINIONS ON THE SUBJECT. ANSWER: SEE 63 O.S. 1963 Supp., 1-907 [63-1-907] (NO PERSON SHALL SUPPLY WATER, OR LET A CONTRACT FOR ANY CONSTRUCTION * * * WITHOUT PERMIT FROM THE STATE COMMISSIONER OF HEALTH) (CHARLES OWENS)